           Case 1:20-cv-00706-DAD-EPG Document 10 Filed 08/04/20 Page 1 of 3


   JEAN E. WILLIAMS
 1 Deputy Assistant Attorney General
   DAVID W. GEHLERT
 2
   Trial Attorney
 3 U.S. Department of Justice
   Environment & Natural Resources Division
 4 999 18th Street
   South Terrace, Suite 370.
 5 Denver, CO 80202

 6 Telephone: (303) 844-1386
   Facsimile: (303) 844-1350
 7 David.gehlert@usdoj.gov

 8 Attorneys for the United States of America
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   CNETER FOR BIOLOGICAL DIVERSITY;                      CASE NO. 1:20-cv-00706-AWI-EPG
     RESTORE THE DELTA; and PLANNING
14   AND CONSERVATION LEAGUE,                              STIPULATION AND ORDER RE: 28
                                                           DAY EXTENSION OF TIME TO
15                                  Plaintiffs,            RESPOND TO COMPLAINT.
16   v.
17   UNITED STATES BUREAU OF
     RECLAMATION; DAVID BERNHARDT, in
18   his official capacity as Secretary of the Interior;
     and UNITED STATES DEPARTMENT OF
19   THE INTERIOR,
20                                  Defendants.
21

22

23

24

25
26

27

28

29

30
           Case 1:20-cv-00706-DAD-EPG Document 10 Filed 08/04/20 Page 2 of 3



 1          This case presents a challenge to contracts issued by the Bureau of Reclamation. On July

 2 24, 2020 Counsel for Defendants contacted counsel for Plaintiffs regarding the prospect of the

 3 contract holders participating in this litigation. Counsel have since discussed the matter and desire to

 4 continue discussions in an effort resolve the contract holders’ participation cooperatively. Because

 5 whether the parties can reach agreement may affect the nature of Defendants’ response to the

 6 Complaint, the parties agree that an extension of the deadline for Defendants to respond to the

 7 Complaint is appropriate.

 8          Defendants’ response to the Complaint is presently due August 3, 2020. Pursuant to L.R.

 9 144(a), the parties hereby stipulate that the time for Defendants’ response to the Complaint be

10 extended by 28 days, up to and including August 31, 2020. This is the first extension of time to

11 respond to the Complaint.

12

13          Dated: August 3, 2020
14                                         Respectfully submitted,
15
            JEAN E. WILLIAMS
16          Deputy Assistant Attorney General

17          /s/ David W. Gehlert                         /s/ John Buse____________
            DAVID W. GEHLERT                             JOHN BUSE
18
            Trial Attorney                               Senior Counsel
19          U.S. Department of Justice                   Center for Biological Diversity

20          Attorney for Defendants                      Attorney for Plaintiffs

21

22

23

24

25
26

27

28

29

30
          Case 1:20-cv-00706-DAD-EPG Document 10 Filed 08/04/20 Page 3 of 3


                                                  ORDER
 1

 2         Pursuant to the stipulation of the parties (ECF No. 9), the time for Defendants’ response to
 3 the Complaint is extended by 28 days, up to and including August 31, 2020.

 4
     IT IS SO ORDERED.
 5

 6      Dated:   August 4, 2020                              /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29

30
